Citation Nr: 1215906	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  07-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for headaches.

2.  Whether new and material evidence was received in order to reopen a claim for service connection for hearing loss.

3.  Entitlement to service connection for vascular dementia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to June 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  It was remanded by the Board for additional development in November 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for service connection vascular dementia is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for headaches was previously denied in a rating decision that was dated in November 2002.  The Veteran was notified of this decision and his appellate rights.  He submitted a notice of disagreement but did not timely perfect his appeal.

2.  The evidence received since the November 2002 rating decision does not relate to an unestablished fact germane to the claim of service connection for headaches.

3.  The Veteran's claim for service connection for hearing loss was initially denied in a Board decision that was dated in September 1980 and it was not reopened in a rating decision dated in November 2002.

4.  The evidence received since the November 2002 rating decision does not relate to an established fact germane to the claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The RO's decision in November 2002 denying service connection for headaches and hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has not been received to reopen the claim of service connection for headaches. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received to reopen the claim of service connection for hearing loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent letters in October 2006 and September 2007 which provided general information about VA's duty assist the Veteran with obtaining evidence in support of his claim.  They also provided information about what the evidence needed to show in order to establish service connection for a claimed disability.  However, they did not inform the Veteran what evidence was necessary in order to reopen his claims for hearing loss and headaches.  He was again sent this information in a December 2010 letter, which explained that he had to submit new and material evidence in order to reopen his claim and informed him that the most recent prior denials of his claims in November 2002 were because new and material evidence was not submitted.  A supplemental statement of the case (SSOC) dated in March 2012 informed the Veteran that while current treatment for hearing loss was shown, the evidence did not provide a link to connect the condition to military service, and that no care for headaches was shown.  This effectively notified the Veteran that he needed to provide evidence of a nexus between his various medical problems and his service in order to successfully reopen his claims and substantially complied with the instructions that were set forth in the November 2010 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with). 

In addition to its duty to provide various notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including partial service treatment records consisting of enlistment and separation examinations, VA treatment records including recent treatment records that were obtained in accordance with the November 2010 remand, written statements that were submitted by the Veteran, and buddy statements that were submitted on behalf of the Veteran in 1978.  The Veteran's complete service treatment records are unavailable since they were destroyed in a fire.  It was not necessary to provide a VA examination to the Veteran because his claims were not reopened.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

The Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.

 New and Material Evidence

In a September 1980 decision, the Board denied service connection for the Veteran's hearing loss because there was no showing of hearing loss in service or until many years later.  In November 2002 the RO declined to reopen the Veteran's claim for service connection for hearing loss because no relationship to service was shown.  In November 2002 the RO denied the Veteran's claim for service connection for headaches because there was no record of treatment for headaches in military service.  The Veteran filed a notice of disagreement with the November 2002 rating decision but did not timely file a substantive appeal.

The evidence of record at the time of the November 2002 rating decision included the Veteran's entrance and separation examinations which showed that on separation from service in July 1954 the Veteran had normal hearing using the whispered voice test.  It was noted that there was nothing in his personal medical history of clinical significance.  The report of a service medical examination conducted in July 1958 apparently in connection with reserve service, is likewise negative for anything of significance to headaches or hearing loss.  

The previously considered evidence also included Reserve medical records, an October 1975 VA psychiatric examination noting a diagnosis of depressive neurosis, records showing treatment in the 1970s for dizzy spells and nervous tension, a report of medical examination for disability retirement from the civil service noting a diagnosis of psychotic depressive reaction, an August 1976 VA psychiatric examination noting that he stopped working after becoming ill with a nervous condition three years earlier, a VA exam dated in October 1976 noting that no hearing loss was present, a written statement from the Veteran dated in November 1977 in which he related that he had nervous attacks in service and that he was temporarily deafened by explosions, a written statement from the Veteran saying that he had ear troubles in service and had a nervous condition in service, a written statement from the Veteran stating that he was in a battle and his ears "burst" and that he had a nervous condition in service, and statements from acquaintances indicating that the Veteran had nervous problems in service.

The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

In this case, evidence received since the November 2002 rating decision includes a VA psychiatric examination dated in December 2002, an aid and attendance/housebound examination, a transcript of the Veteran's testimony at an RO hearing dated in November 2003, private treatment records, additional written statements from the Veteran about the battle which supposedly caused his hearing loss and nervous condition, a VA examination dated in April 2007 which diagnosed vascular dementia, and VA treatment records showing treatment for psychiatric disorders including vascular dementia as well as for hearing loss.

With respect to the Veteran's claim for service connection for headaches, the evidence is not new and material because none of it pertains to the missing element which was the basis of the prior denial of the issue of headaches. The Veteran has presented recent treatment records noting that he has complained of headaches, but there is no evidence relating such headaches to service.  

With respect to the Veteran's claim for service connection for hearing loss, the evidence is not new and material because, while it shows that the Veteran has hearing loss, it does not relate the Veteran's hearing loss to his service.

Thus, the evidence received since the November 2002 rating decision does not relate to an established fact germane to the claim of service connection for headaches.  Accordingly, the RO's decision in November 2002 denying service connection for headaches and hearing loss is final.  


ORDER

The claim for service connection for headaches is not reopened.

The claim for service connection for hearing loss is not reopened.



	(CONTINUED ON NEXT PAGE)

 REMAND

Regarding the claim for service connection for vascular dementia, the Board notes that the RO treated this issue as being subject to the new and material evidence standard.  The RO noted that service connection had previously been denied for psychiatric disorders such as a depressive neurosis, and that decision had become final.  The RO then concluded that new and material evidence must be presented to reopen the claim for vascular dementia, previously diagnosed as depressive neurosis.  

The Board notes that where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required. See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  In view of Boggs, the Board will consider the Veteran's claim for service connection for vascular dementia on a de novo basis. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be afforded a VA mental disorders examination to determine the etiology of any current dementia. All indicated tests and studies are to be performed. In conjunction with the examination, the claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. 

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current dementia, whether due to vascular insufficiency or cerebrellar atrophy, was incurred as a result of active service.  The examiner should note that in light of the Veteran's verified status of having been involved in combat in service, any history of injury during combat should be accepted.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2. After completion of the above development, the issue on appeal should be readjudicated. All applicable laws and regulations should be considered. If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 


____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


